Citation Nr: 1815879	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-52 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from October 25, 2012 to November 27, 2016 and in excess of 30 percent from February 2, 2018 for left knee arthroplasty (previously rated as a left distal tibia and fracture with instability of the left knee).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Board notes that the Veteran's representative referred to the issues of entitlement to increased ratings for coronary heart disease and right lower extremity radiculopathy in the March 2018 informal hearing presentation brief.  However, the Veteran specifically excluded these claims from his October 2017 Substantive Appeal, and they are accordingly not before the Board at this time.

In a March 2017 rating decision, the RO assigned the Veteran's left knee arthroplasty a temporary total disability rating from November 28, 2016 to February 1, 2018.  As the Veteran is in receipt of the maximum rating available during that period, the Board will not address entitlement to an increased disability rating during that period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent left knee arthroplasty in November 2016.  A review of the record indicates that the Veteran was scheduled for regular follow-up appointments to monitor his post-operation progress.  However, the most recent private treatment record regarding his procedure is from January 2017, in which the physician scheduled him for a follow-up appointment in three months.  Therefore, the Board finds that there are outstanding treatment records that need to be obtained on remand.  In addition, the Veteran has not been afforded a VA examination since June 2015, prior to his left knee arthroplasty.  Therefore, on remand, the Board finds that a VA examination to assess the current severity of the Veteran's left knee disability is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)), to include Dr. M.H.R. treatment records.

2.  Afford the Veteran a VA orthopedic examination to assess the severity of his left knee disability, status post arthroplasty.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain so in the report.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

Any additional impairment on use or in connection with flare-ups should, to the extent possible, be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

All conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




